COURT OF APPEALS FOR THE
                                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-12-01124-CR
Style:                              Casey Demon Carmon
                                    v. The State of Texas
Date motion filed*:                 September 6, 2013
Type of motion:                     Extension of time to file appellant’s brief
Party filing motion:                Appellant
Document to be filed:               Appellant’s brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                 May 6, 2013
         Number of previous extensions granted:             4                Current Due date: September 9, 2013
         Date Requested:                                    September 30, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Appellant’s motion for extension of time to file appellant’s brief is denied. Appellant’s brief was originally
          due May 6, 2013. Counsel has previously requested four extensions of time to file appellant’s brief.
          Most recently, on August 20, 2013, counsel requested an extension of time because of deadlines faced
          in unrelated cases. That motion was granted, with an admonition that no further extensions would be
          granted. In the current motion, counsel again requests an extension of time because of recent deadlines
          faced in unrelated cases, however, all such deadlines have passed. Accordingly, counsel has not provided
          a reasonable explanation why additional time is necessary, nor established extraordinary circumstances
          for a further extension. If appellant’s brief is not filed by September 18, 2013, the case will be abated and
          remanded to the trial court for a recommendation as to whether new counsel should be appointed to
          prepare and file a brief on appellant’s behalf.

Judge's signature:       /s/ Laura C. Higley


Panel consists of        ____________________________________________

Date: September 12, 2013

November 7, 2008 Revision